Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Cardente (6327766) in view of Strub (8168285). Cardente discloses a torque converter comprising a cover (10), rotationally fixed to an impeller (inherent), including a through hole (16) extending from an inner surface to opposing outer surface; a stud (18), including a shank extending from a head, in the cover with the shank extending through the hole to project from the outer surface (e.g. fig 1); and the head connected to the cover by spin welding to form a fluid tight seal (column 2 line 46-47); but does not disclose that the head defines an annular projection circumscribing the shank and raised from the head; such that the head connected to the cover by coalescence between the annular projection and the inner surface creating a hermetic seal around the hole (claim 1; part of claim 18); wherein the projection is a raised ring (claim 11, 19).
Strub teaches, for a torque converter with a cover (13), rotationally fixed to an impeller (P), and a head (1) connected to the cover by spin welding (column 1 line 28-38); that the head defines an annular projection (6) facing the cover and raised from the head, such that the head is connected to the cover by coalescence (e.g. at 29) between the annular raised ring projection and the inner surface creating a hermetic seal around the weld, for the purpose of avoiding stress concentrations, by reducing the weld bead (column 2 line 9-15).

Cardente discloses that the through hole is one of a plurality of through holes circumferentially arranged around the cover, and the stud is one of a plurality of studs each extending though a corresponding one of the holes (fig 1; claim 7), wherein the studs are threaded (fig 1, 2; claim 8, 20), and that the stud is resistance welded to the cover (note that Strub identifies spin welding as a type of resistance welding, column 1 line 28-38; claim 9).
Cardente discloses that the torque converter includes a turbine (inherent); but does not disclose that there is a stator (claim 6).
 Strub teaches, for a torque converter with a cover (13), rotationally fixed to an impeller (23), a turbine, and a head (1) connected to the cover by spin welding; that there is a stator (L, fig 4).
Since Cardente doesn’t show details of the torque converter and Strub does; it would have been obvious at the time the invention was made to one having ordinary skill in the art to include a stator in the torque converter of Cardente, as taught by Strub, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner.

Claims 2-4, 10 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Cardente (6327766) in view of Strub (8168285), as applied to claim 1 above, and further in view of Tuck et al (2929270). The modified Cardente discloses all of the elements of claim 2-4 and 10, as discussed above, and further that each head of the .
Tuck et al teaches, for a torque converter with a stud (18) having a shank and a head (adjacent 68) respectively received in a hole of a cover (21) and a pocket recessed into an interior side of the cover; that the hole and pocket are in a pressed-out portion of the cover having a boss extending outwardly from an exterior side of the cover (fig 1); that the boss includes a second wall opposite the first wall, and wherein a thickness between the first and second walls is constant (fig 1), that the pressed-out portion is circular (fig 1); and that the shank extends through a hole of a flex plate (15) and a fastener (fig 1) is threadably attached to the shank to secure the flex plate to the cover
Since Cardente doesn’t show details of the torque converter and Tuck et al does; it would have been obvious at the time the invention was made to one having ordinary skill in the art to form the hole of Cardente in a circular pressed-out portion of the cover having a boss extending outwardly from an exterior side of the cover and including a second wall opposite the first wall, such that a thickness between the first and second walls is constant, with the shank extending through a hole of a flex plate and a fastener is threadably attached to the shank to secure the flex plate to the cover, as taught by Tuck et al, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner.
Concerning claim 18, it would appear that each of the pockets is respectively formed in ones of pressed-out portions; thereby making the plurality of holes in .

	Conclusion
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745